Citation Nr: 1028286	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2006 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In the Veteran's VA Form 9 of August 2006 he inquired why he had 
not received any disability compensation checks since June 2006.  
This matter is referred to the RO for clarification. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  

Audiometric testing at the time of the Veteran's February 1970 
entrance into service and on separation examination in January 
1974 revealed no hearing loss by VA standards (38 C.F.R. 
§ 3.385).  

The Veteran was afforded a VA audiology evaluation in May 2006 
but he has not been afforded VA audiometric testing to determine 
whether he now has a hearing loss under VA standards.  At the 
time of the 2006 VA audiology evaluation the Veteran's 
preservice, inservice, and postservice history of noise exposure 
was recorded.  The examiner concluded that it would be a resort 
to mere speculation to conclude that the Veteran's current 
bilateral tinnitus was at least as likely as not related to his 
history of inservice noise exposure. 

However, in a May 2006 addendum, the VA examiner stated that the 
Veteran's tinnitus was at least as likely as not, at least in 
part, related to military noise exposure.  

Based on this, a June 2006 rating decision granted service 
connection for tinnitus and assigned an initial disability rating 
of 10 percent, both effective March 23, 2006 (date of receipt of 
claim).  

The Board observes that in VA Form 21-4142, Authorization for 
Release of Information, the Veteran reported that he had no 
medical information to provide.  However, at the time of the May 
2006 VA audiology evaluation he reported that he had had some 
periodic audiograms over the years and had been told that he had 
a "little bit of hearing loss."  Clarification is thus required 
as to whether there exist any postservice clinical records, 
particularly in the form of postservice audiometric testing, 
which are not on file.  

In the July 2010 Written Brief Presentation, the Veteran's 
service representative request that the Veteran be afforded VA 
audiometric testing to determine whether he now has a hearing 
loss by VA standards and, if so, the etiology thereof.  The Board 
concurs that such an examination is required in this case.  See 
generally McLendon v. Nicholson, 20 Vet. App. 79, 81 - 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask the Veteran to either 
submit or authorize VA to obtain additional medical records 
as to the dates, places, and sources of his postservice 
treatment for hearing loss.  This should include records 
pertaining to any and all postservice audiometric 
evaluations which the Veteran reported having had at the 
time of the May 2006 VA audiology evaluation. 

Upon receipt of the appropriate releases, request all 
private treatment records indicated, if any, and associate 
all received with the file.  If any request for private 
treatment records is unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2009).   

2.  Schedule the Veteran for a VA audiology examination to 
determine if the Veteran's currently has a hearing loss by 
VA standards and, if so, the nature, etiology, and time of 
onset of any such hearing loss. 

The claims folder must be made available to the examiner 
for review.  The examiner is requested to review all 
pertinent records associated with the claims file, 
particularly service medical records, and offer comments 
and an opinion as to whether any hearing loss that the 
Veteran now has, if any, is at least as likely as not 
related to the any inservice history of noise exposure.  

The examiner is asked to consider that the term "at 
least as likely as not" does not mean "within the realm 
of possibility," rather it means that the weight of the 
medical evidence both for and against the conclusion is 
so evenly divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.  More likely than not, and as likely as not, 
support the contended causal relationship; whereas, 
less likely than not weighs against the claim.  

All opinions should be supported by a clear rationale, and 
a discussion of the facts and medical principles involved 
would be of considerable assistance to the Board. 

If no opinion can be rendered without resort to speculation 
please so state and provide the rationale therefor.  

3.  Since it is important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's claims file or, in 
the alternative, the claims file, must be made available to 
the examiner for review.  

4.  Thereafter, review the claims file.  If any development 
is incomplete, including if the examination report does not 
contain sufficient information or response to the question 
posed, take corrective action before readjudicating the 
claims.  38 C.F.R. § 4.2 (2009).  

5.  After the above action is completed, adjudicate the 
claim.  If the decision remains adverse to the Veteran, 
furnished the Veteran and his representative a supplemental 
statement of the case (SSOC) and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

